In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00394-CR

ROHN M. WEATHERLY, Appellant               §   On Appeal from the 371st District Court

                                           §   of Tarrant County (1380491D)

                                           §   January 7, 2021

                                           §   Memorandum Opinion by Justice Womack
V.
                                           §   Concurring Memorandum Opinion by
                                               Chief Justice Sudderth

                                           §   Dissenting Memorandum Opinion by
                                               Justice Wallach

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Dana Womack
                                          Justice Dana Womack